                                          Case 3:20-cv-02731-VC Document 124 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSE EDUARDO GUERRA,
                                   7                                                      Case No. 3:20-cv-03145-KAW
                                                       Plaintiff,
                                   8                                                      JUDICIAL REFERRAL FOR THE
                                                 v.                                       PURPOSES OF DETERMINING
                                   9                                                      RELATIONSHIP
                                         NATHAN ALLEN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Vince Chhabria for consideration of whether the case is related to Angel de Jesus

                                  15   Zepeda Rivas, et al. v. David Jennings, et al., 20-cv-02731-VC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 8, 2020

                                  18                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
